Citation Nr: 1720424	
Decision Date: 06/07/17    Archive Date: 06/21/17

DOCKET NO.  07-36 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1. Entitlement to service connection for a migraine headache disability.

2. Entitlement to a total disability evaluation based on individual unemployability, due to service connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Counsel



INTRODUCTION

The Veteran had active service from October 1986 to November 1988. 

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a September 2006 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky. 

In a December 2010 decision, the Board in pertinent part initially denied the merits of the Veteran's service connection claim for migraine headaches and for TDIU rating. The Veteran appealed the decision, as to these enumerated matters, to the U.S. Court of Appeals for Veterans Claims (Court). In an October 2011 Order, the Court granted the parties' Joint Motion, vacating and remanded the Board's determination as to the migraine headaches disability claim and the TDIU rating claim. 

In April 2012, the Board remanded the respective issues for further development, consistent with the October 2011 Order of the Court.  The matter was remanded again in September 2016.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA (VVA) electronic claims processing systems. Any future consideration of this claim should take into consideration the existence of the electronic record.


FINDINGS OF FACT

1.  The Veteran's migraine headaches were not caused by service nor are they secondary to or made worse by a service-connected disorder.  Continuing headaches were first shown years post service.

2.  The Veteran's service-connected disabilities are: a lumbar spine disability, evaluated as 20 percent disabling, GERD, evaluated as 10 percent disabling, and right lower extremity radiculopathy, evaluated as 10 percent disabling; his combined rating is 40 percent.

3.  The Veteran is not unemployable due to his service-connected disorders.  


CONCLUSIONS OF LAW

1.  The criteria for a grant of service connection for migraine headaches have not been met. 38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2016).

2.  The criteria for a grant of TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (2014); 38 C.F.R. §§ 3.321 (b)(1), 4.16(a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

In the case at hand, the requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met. There is no issue as to whether the Veteran was provided an appropriate application form, or the completeness of his application. VA notified the Veteran of the information and evidence needed to substantiate and complete his claim, to include notice of what part of that evidence was to be provided by him, and what part VA would attempt to obtain. 

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate his claim. As to the issues currently before the Board, there is no evidence that additional records have yet to be requested, or that another VA examination is in order. 

The Board has complied with the directives set forth in the prior Joint Motion for Remand and the Board remands.  

Finally, in reaching this determination, the Board has reviewed all the evidence in the Veteran's claims file, which includes service treatment records, private treatment records, and VA examination reports. Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail. Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claim, and what the evidence in the claims file shows, or fails to show, with respect to that claim. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Law and analysis

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131 (West 2014). Service connection may also be granted for any disease initially diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303 (2016). 

In order to establish service connection for a claimed disability, there must be competent evidence of that disability; medical, or in certain circumstances, lay evidence of inservice incurrence or aggravation of a disease or injury; and competent evidence of a nexus between the claimed inservice disease or injury and the current disability. See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Secondary service connection may be established for a disability which is proximately due to or the result of service-connected disease or injury. 38 C.F.R. § 3.310 (a). Additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310 (b). See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc); see also 38 C.F.R. § 3.310 (b). Section 3.310 was amended effective October 10, 2006, this claim was filed after the amendment, and as such the current version of 38 C.F.R. § 3.310 is applicable to the claim on appeal.

Organic diseases of the nervous system may be presumed to have been incurred in service where shown to a compensable degree within one year following separation from qualifying service.  38 U.S.C.A. § 1101, 1112, 1113, 1137; 38 C.F.R. § 3.307, 3.309.

Service treatment records show that the Veteran complained of headaches in April and July of 1988. No specific diagnosis was offered.  In a report of medical history dated in October 1988, the Veteran reported a head injury, but denied frequent or severe headaches.  The November 1988 separation examination showed a normal clinical evaluation of his neurologic system.  

Post service treatment records show that the Veteran was involved in a motorcycle accident in May 1990.  He denied a head injury at that time but subsequent records note neck pain.  A 1997 record shows complaints of headaches.  In May 2004, he received treatment for complaints of severe headaches, as well as multiple joint pains, to include the cervical spine. He was noted to deny a history of migraines in the past, and stated that "all problems started with MVA 14 years ago." A September 2004 VA progress note shows that the Veteran complained of an 8 to 9 month history of low back and neck pain and reported having bad headaches.  In September 2005, he complained of severe headaches.  VA progress notes, dated beginning in 2008, contain assessments that include migraine headache.

The Veteran underwent a VA examination in April 2012. The examiner noted that the Veteran was diagnosed with chronic headaches in 2011.  By way of history, the Veteran stated that his headaches had their onset three to four years prior.  He stated that he had been advised that the headaches were related to a "combination of factors, including other medications and a neck and back condition."  The examiner opined that the Veteran's headaches are less likely than not proximately due to the Veteran's service-connected disorders because there is no mention of a headache condition in the service treatment records and the examiner was unaware of any medical literature that would link a low back disorder to headaches. 

In an addendum VA opinion issued in January 2013, the examiner opined that the Veteran's headaches were less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  As a rationale, he stated the following:

According to the April 26, 2012 C&P report, the Veteran has a diagnosis of chronic headache mixed type.  The Veteran was seen shortly after that examination by a subject-matter expert.   On July 26, 2012, this specialist diagnosed "migraine headache and degenerative cervical and lumbar disk disease with possible component of cervicogenic headaches as well." This specialist clearly delineated a two-component (dual etiology) headache which included migraine and cervicogenic headache - essentially what is intended with the use of the term "mixed type" headache rendered on the April 24, 2012. It does not appear that the specialist intended that the lumbar disc condition was also etiologically related to the headache in his diagnosis of "degenerative cervical and lumbar disc disease."  The separate term "cervicogenic" implies causality with reference to the cervical spine portion of this diagnosis alone. 

In general, the etiology of migraine headaches is poorly understood. At one time, it was felt that abnormal blood vessels caused the disease. The current thinking favors a neuronal dysfunction as causal (see "Pathophysiology, clinical manifestations, and diagnosis of migraine in adults" at uptodate.com). The origin of this is felt to be genetic. To quote the above article:

"Migraine is a syndromic disorder of the brain that is in most instances inherited. As with most common diseases, the genetic basis of migraine is likely to be complex and in some individuals may be based on the additive effect of more than one genetic source."

The implication of the "cervicogenic headache" diagnosis, by contrast, implicates abnormalities in the structure and function of the cervical spine such as the Veteran's degenerative disc disease of the cervical spine.  According to the general review article "cervicogenic headache" (uptodate.com):  

"Neck pain and cervical muscle tenderness are common and prominent symptoms of primary headache disorders. Conversely it is plausible that head pain can be referred from bony structures or soft tissues of the neck a condition called cervicogenic headache."

In keeping with the specialist's report cited above, lumbar disc disease is not cited in this article as causal to this form of headache. Given the failure of the specialist to implicate lumbar disease as causal or contributory and given the absence of medical literature to support such a relationship, it would be considered less likely as not that the Veteran's current headaches are caused by or aggravated by his service-connected low back disorder.  

The Veteran's VA records were reviewed. A note dated November 14, 2011 refers to a history of "cervical DDD related to injury in military." A previous evaluation for headaches with brain imaging at another facility (Cincinnati VA) was referenced. A CT scan performed for the indication of "new headaches" dated 6/4/2004 is located in the record. It appears that this test was ordered based upon an examination on 05/06/2004. The provider noted the following:

"He has been having generalized headaches/posterior neck pains. No N or E. He occ takes med for this. No UE weakness... Pt reports all problems started with MVA 14 yrs ago affecting arms/legs and has multiple plate/pinning in left upper arm and in both legs.  Reports back pain since 1988."

The Veteran's contention of a relationship of his current headaches to prior injuries in service is highly plausible.  However, a careful review of the service treatment files fails to reveal documentation of these injuries or of chronic headache. Although the Veteran's history has been consistent, the examiner is obliged to base his opinion upon documentation in the C-file. This documentation is not located. Therefore, a statement of causality of the Veteran's headache condition relative to service cannot be objectively supported.

A VA opinion was submitted in October 2016.  In response to the remand directive, the examiner noted that there were no additional non-VA medical/private treatment records of headache treatment, hospitalization, or evaluation since December 2014.   

The examiner opined that it was less likely than not that his headaches had their onset within one year of separation from service.  As a rationale, the examiner noted that the Veteran's first reported history of his onset of headaches was in 2007, which was more than 20 years after his discharge from service.  The examiner also opined that the Veteran's headaches were less likely than not etiologically related to service, including to the head trauma reported by the Veteran in his October 1988 report of medical history.  As a rationale for this opinion, the examiner stated that 

There is no mention of any diagnosis of or treatment for any headaches in the veteran's in-service medical treatment records, or within the year following his military discharge. Migraine headaches are known to result from multifactorial causes. Although the exact etiologic mechanism for the development of migraine headaches has not been definitively elucidated in the medical literature, if the headaches were due to the veteran's report of head trauma, it is less likely than not that they would have manifested 19 years after the alleged traumatic event. It is more likely than not that if the alleged trauma were etiologically related, it would have manifested closer to the reported trauma time frame.  

The examiner also opined that it was less likely than not that the Veteran's headache was caused by his service-connected disorders, including the medications used to treat those disorders.  In support of this opinion, the examiner stated:

The absence of a relationship of the Veteran's headaches to the SC disabilities listed in the 2015 rating decision (Radiculopathy, right lower extremity and degenerative disc disease with degenerative facet joint disease, lumbar spine) was discussed at length in [the VA] 2012 Remand negative opinion. This opinion was reviewed by this physician examiner and it is the opinion of this examiner that the previous negative opinion is sound and clinically appropriate. There has been no new medical data submitted to alter the absence of a relationship between his lower back conditions and his claim of SC to his migraine headaches. Furthermore, the medications that have been prescribed to the veteran to treat his lumbar "back" pain would be clinically indicated to improve headache pain, rather than chronically exacerbate it.

Finally, the examiner opined that it was less likely than not that the Veteran's headache disorder was aggravated by his service-connected disabilities, including the medications used to treat those disabilities.  As a rationale, the examiner stated:

This Veteran's service connected (SC) disabilities include the following: 1) degenerative disc disease with degenerative facet joint disease; lumbar spine (includes claims for narrowing of central canal, facet disease of back, osteoarthritis of back, and bulging disc at L5-S1 - right side of back); 2) radiculopathy; right lower extremity; 3) gastroesophageal reflux disease with grade I esophagitis, small sliding hiatal hernia, and non-erosive gastritis, peptic ulcer disease. There is no known published medical correlation between any of his SC disabilities and chronic (migraine) headaches. In addition, as stated above, the medications utilized to treat his SC disabilities are not known to cause or exacerbate migraine headaches. Although, his erectile dysfunction medication (Sildenafil) can cause temporary headaches following use, the Veteran has not related the occurrence of a migraine headache to its use. Thus, a relationship of his migraines to his SC disabilities and their medications, is less likely than not.

Upon review of the record, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for headaches.  

With regard to direct service connection, other than complaints of symptoms that included headaches in April and July of 1988 with no relevant diagnosis, the Veteran's service treatment reports do not show that he received any relevant treatment.  Headaches were denied in the Veteran's November 1988 separation examination report. Therefore, a chronic condition is not shown during service. See 38 C.F.R. § 3.303 (a). As for the post-service medical evidence, the post-service medical evidence shows only scattered complaints of headaches prior to May 2004, at which time he received treatment for complaints of severe headaches. At that time, he denied a history of migraines, and he stated that "all problems started with [a motor vehicle accident] 14 years ago." Thus, headaches are shown many years after service, and this period without treatment is evidence that there has not been a continuity of symptomatology, and it weighs against the claim. See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000). 

With regard to the Veteran's claim of secondary service connection, the Board finds that the VA opinions weigh against the claim.  Specifically, the Veteran is service-connected for degenerative joint disease of the lumbar spine, radiculopathy of the right lower extremity, and gastroesophageal reflux disease with esophagitis, hiatal hernia, gastritis, and peptic ulcer disease.  As provided above, the January 2013 VA examiner clearly explained how although the Veteran's headaches had a component that may be related to his cervical disc disease, there was no evidence to show that the headaches were etiologically related to his service-connected lumbar disc disease or other service-connected disorders.  

Furthermore, the October 2016 VA examiner opined that there is no known published medical evidence to show a correlation between headaches and the service-connected disorders or their treatment.  He also specifically opined that the medications used to treat these disorders are not known to cause or exacerbate headaches.  

The Board has considered the Veteran's lay statements regarding the onset of his headaches and what he stated that he was told regarding their relationship to his disorders.  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection." Layno v. Brown, 6 Vet. App. 465, 469 (1994). When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation. In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection. See Barr v. Nicholson, 21 Vet. App. 303 (2007). 

Although the Board finds the Veteran competent and credible to provide evidence as to his symptoms, the reasoned expert medical opinions of the VA examiners are more probative as to the etiology of his headaches, as they are based on a review of the record and consideration of the relevant medical literature.   Therefore, the Board finds that the service treatment reports, and the post-service medical evidence, outweigh the Veteran's contentions to the effect that he has the claimed conditions that are related to his service, or to a service-connected disability. As the preponderance of the evidence is against the claim of service connection, the Veteran's claim is denied.  

In reaching this decision, the Board considered the benefit-of-the-doubt rule; however, as the preponderance of the evidence is against the appellant's claim, such rule is not for application. 38 U.S.C.A. § 5107 (b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Entitlement to TDIU

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, the disability shall be ratable at 60 percent or more. If there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16 (a). 

The Veteran's service-connected disabilities are: a lumbar spine disability, evaluated as 20 percent disabling, GERD, evaluated as 10 percent disabling, and right lower extremity radiculopathy, evaluated as 10 percent disabling. His combined rating during the entire appeal period is 40 percent. See October 2009 rating decision. This combined rating is not affected by anything in the Board's instant decision. Therefore, at no time has the Veteran met the minimum schedular requirements for TDIU. See 38 C.F.R. § 4.16 (a) (2016).  The Board notes that the Veteran's rating for a right lower extremity radiculopathy is scheduled to be reduced to noncompensable, thereby reducing his total rating to 30 percent, effective August 1, 2017.  However, the Board is basing its decision on the ratings during the period on appeal and not outside the scope of that time frame.   

An extraschedular total rating based on individual unemployability may be assigned in the case of a veteran who fails to meet the percentage requirements but who is unemployable by reason of service-connected disability. 38 C.F.R. §§ 3.321, 4.16(b) (2016). 

Under 38 C.F.R. § 3.321 (b)(1), the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321 (b)(1) in the first instance, however, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service. Thus, the Board has reviewed the entirety of the disability picture, but finds that it is not so exceptional or unusual as to render impractical the application of the regular schedular criteria. A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment. Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. §§ 4.1, 4.15). Here, neither frequent hospitalization nor marked interference with employment due to the Veteran's service-connected disabilities is demonstrated, nor is there any other evidence that these conditions involve such disability that an extraschedular rating would be warranted under the provisions of 38 C.F.R. § 3.321 (b)(1). 

Although the Veteran has repeatedly asserted that he was "retired" as of April 2004 due to back and leg pain, see e.g., August 2006 and December 2009 VA examination reports, he has been found not to be credible, and he is shown to have been involved in an MVA in 1990 (a motorcycle accident), in which he sustained multiple fractures of the left leg (tibia), left elbow, and right ankle, with surgery to all three joints. In July 1991, the SSA determined that he was disabled as of May 1990, with a primary diagnosis of "multiple fractures secondary to motor vehicle accident," and a secondary diagnosis of fusion of right ankle. 

The Veteran also underwent a VA examination in April 2014.  The examiners opined that neither the Veteran's esophageal conditions nor his thoracolumbar spine disorder impacted his ability to work.  

Given the foregoing, the Board finds no basis to refer this case for referral for consideration of an extraschedular rating. 


ORDER

Service connection for a headache disorder is denied.

Entitlement to TDIU is denied.


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


